                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

MARK BUTLER                                                                    PLAINTIFF

V.                            CASE NO. 3:19-cv-00270 JM

BURCHAM, et al.                                                            DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal

is considered frivolous and not in good faith.

       DATED this 3rd day of October, 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
